In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-271 CV

____________________


BILLY MARTIN DONLEY, Appellant


V.


DENISE MICHELLE DONLEY, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas

Trial Cause No. 05-02-01659-CV




MEMORANDUM OPINION
	The appellant, Billy Martin Donley, filed a motion to dismiss this appeal.  The motion
is voluntarily made by the appellant prior to any decision of this Court and should be granted. 
See Tex. R. App. P. 42.1(a)(1).  No other party filed notice of appeal.  The motion to dismiss
is granted and the appeal is dismissed.
	APPEAL DISMISSED.
                                                                             _________________________________
                                                                                             CHARLES KREGER
                                                                                                          Justice	

Opinion Delivered July 31, 2008
Before Gaultney, Kreger, and Horton, JJ.